FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

KELVIN GANT, an individual;              No. 12-56080
REGINALD LENARD SMITH; JOSE
ALEXANDER VENTURA,                          D.C. No.
              Plaintiffs-Appellants,     2:08-cv-05756-
                                           GAF-PJW
                 v.

COUNTY OF LOS ANGELES; LOS                 OPINION
ANGELES COUNTY SHERIFF’S
DEPARTMENT; CITY OF LOS
ANGELES; CITY OF CHINO; CHINO
POLICE DEPARTMENT; COUNTY OF
SAN BERNARDINO; SAN
BERNARDINO COUNTY SHERIFF’S
DEPARTMENT,
            Defendants-Appellees.


      Appeal from the United States District Court
         for the Central District of California
        Gary A. Feess, District Judge, Presiding

                Argued April 9, 2014
               Submitted May 19, 2014
                 Pasadena, California

               Filed November 24, 2014
2             GANT V. COUNTY OF LOS ANGELES

       Before: Sidney R. Thomas, Milan D. Smith, Jr.,
           and Morgan Christen, Circuit Judges.

                   Opinion by Judge Christen


                           SUMMARY*


                            Civil Rights

    The panel affirmed in part and reversed in part the district
court’s judgment and remanded in an action brought pursuant
to 42 U.S.C. § 1983 by Kelvin Gant and Jose Alexander
Ventura who alleged that they were mistakenly arrested and
detained based on warrants intended for other people.

    The panel held that Gant failed to show that the Los
Angeles defendants’ failure to enter his judicial clearance,
showing his prior exonerations, into the County Warrant
System database violated his Fourth Amendment rights.
Accordingly, the panel affirmed the district court’s dismissal
of Gant’s Fourth Amendment claim against the Los Angeles
City and County defendants.

    Addressing Gant’s Fourteenth Amendment wrongful
detention claim, the panel held that because Gant did not
allege that he told the Los Angeles County defendants that he
had a judicial clearance form or that he brought the issue of
mistaken identity to their attention, and because Gant was
detained for the purpose of receiving process and did receive

  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
            GANT V. COUNTY OF LOS ANGELES                    3

a prompt hearing, the district court correctly dismissed Gant’s
Fourteenth Amendment claim against the Los Angeles
County defendants.

    The panel held that Ventura’s Fourth Amendment
wrongful detention claims against the Los Angeles City and
County defendants and the San Bernardino defendants were
foreclosed by Rivera v. County of Los Angeles, 745 F.3d 384
(9th Cir. 2014). The panel further held that Ventura did not
meet his burden of showing that his mistaken arrest by the
City of Chino Police Department was more than a single,
“isolated or sporadic” incident.

    Addressing Ventura’s Fourteenth Amendment claim
against the San Bernardino defendants, the panel held that
Ventura failed to raise a material issue of fact about whether
defendants have a policy of not requiring fingerprint
comparisons after detainees complain they have been
mistakenly arrested or whether accessing alternate police
record systems would necessarily have revealed that Ventura
was not the warrant’s true subject.

    Reversing the district court’s dismissal of Ventura’s
Fourteenth Amendment against the Los Angeles County
defendants and the district court’s dismissal of the California
Bane Act claims against the City of Chino defendants, the
panel held that (1) the conflicting evidence about whether
Ventura complained to Los Angeles County defendants that
they had the wrong person raised a genuine issue of material
fact; and (2) a trier of fact could conclude that Chino police
officers’ quick, insistent questioning was intended to coerce
Ventura.
4           GANT V. COUNTY OF LOS ANGELES

                       COUNSEL

Donald W. Cook (argued) and Robert Mann, Mann & Cook
Law Offices, Los Angeles, California, for Plaintiffs-
Appellants.

Michael Allen, Lawrence Beach Allen & Choi, P.C.,
Glendale, California, for Defendants-Appellees County of
Los Angeles, Los Angeles County Sheriff’s Department, and
City of Los Angeles.

Scott Eric Caron (argued), Lawrence Beach Allen & Choi,
P.C., Glendale, California, for Defendants-Appellees County
of Los Angeles, Los Angeles County Sheriff’s Department,
and County of San Bernardino.

Lisa S. Berger, Deputy City Attorney, Los Angeles City
Attorney’s Office, Los Angeles, California, for Defendant-
Appellee City of Los Angeles.

Jules Solomon Zeman (argued), Haight Brown & Bonesteel
LLP, Los Angeles, California, for Defendants-Appellees City
of Chino and the Chino Police Department.

James H. Thebeau (argued), Deputy County Counsel, County
of San Bernardino, San Bernardino, California, for
Defendants-Appellees County of San Bernardino and San
Bernardino County Sheriff’s Department.
              GANT V. COUNTY OF LOS ANGELES                           5

                             OPINION

CHRISTEN, Circuit Judge:

    This is a case of mistaken identity arising from the
separate arrests and detentions of Kelvin Gant and Jose
Alexander Ventura based on warrants intended for other
people. Appellants filed over twenty federal and state law
claims alleging that various defendants issued flawed
warrants, improperly arrested them, or improperly detained
them. The district court ruled against all of appellants’ claims
in orders granting defendants’ motions to dismiss and
motions for summary judgment. We have jurisdiction
pursuant to 28 U.S.C. § 1291. We reverse the district court’s
judgment on Ventura’s Fourteenth Amendment § 1983 claim
against the L.A. County defendants and Ventura’s Bane Act
claim against the Chino defendants. We otherwise affirm the
district court’s rulings.1

                         BACKGROUND

    The defendants in this case are the County of Los Angeles
and the Los Angeles County Sheriff’s Department (“the L.A.
County defendants”), the City of Los Angeles and the Los
Angeles Police Department (“the L.A. City defendants”), the
City of Chino and the Chino Police Department (“the Chino
defendants”), and the County of San Bernardino and the San



 1
  We address Gant’s Bane Act and false imprisonment claims, Ventura’s
Bane Act and false imprisonment claims against the L.A. County and San
Bernardino defendants, and claims brought by a third appellant, Reginald
Lenard Smith, in a separately-issued memorandum disposition filed
concurrently with this opinion.
6            GANT V. COUNTY OF LOS ANGELES

Bernardino County Sheriff’s Department (“the San
Bernardino defendants”).

    Two arrest warrant systems are relevant to this appeal,
and a brief explanation of both is necessary to understand the
basis for appellants’ claims. The first is the Wanted Persons
System (“WPS”) operated and maintained by the California
Department of Justice (“CDOJ”) to record and track warrants
issued by California state courts. Any California law
enforcement agency can query the WPS database, but only
the agency that procured a warrant can update the entry for it.
The second system is a separate County Warrant System
(“CWS”) operated and maintained by L.A. County to track
and record warrants issued by Los Angeles County courts.
All Los Angeles County-based law enforcement agencies can
query CWS, but, like WPS, only the agency that procures a
warrant can update the entry for it in CWS.

    Arrest warrants can contain a subject’s name, date of
birth, address, physical descriptors, and unique identifiers,
including Social Security numbers and various fingerprint-
based identification numbers.         The CDOJ assigns a
fingerprint-based Criminal Investigation and Identification
(“CII”) number to its warrants. Los Angeles County agencies
assign a fingerprint-based “L.A. Main” number to their
warrants. CII and L.A. Main numbers can be used to
generate an arrestee’s criminal history, which can include the
subject’s full name, aliases, birth date, residential addresses,
and Social Security and driver’s licence numbers. CII and
L.A. Main numbers can also be used to generate a subject’s
arrest, prosecution, and conviction histories.

    When a person is booked into a California jail, his or her
fingerprints are taken and electronically transferred to CDOJ
               GANT V. COUNTY OF LOS ANGELES                              7

through a process called “Live Scan.” The CDOJ typically
responds after a few minutes in one of two ways. If the
arrestee’s fingerprints are already on file, the subject’s CII
number and criminal history are sent to the arresting agency.
If the arrestee’s fingerprints are not on file, the CDOJ assigns
the arrestee a new CII number and informs the arresting
agency.

I. Appellants’ Claims

     A. Kelvin Gant

    Kelvin Gant (“Gant”) has been arrested on warrants
issued for his non-identical twin brother, Kevin Gant,
between five and seven times.2 The claims Gant raised in this
case stem from a mistaken arrest that occurred on April 29,
2008. Torrance police ran a warrant check in the course of
questioning Gant about allegedly attempting to fraudulently
obtain a refund for a movie ticket. The warrant had been
obtained by the L.A. City defendants, who were responsible
for inputting it into CWS. It named Gant’s brother, “Kevin
Thomas Gant” and included a CII number. Gant was arrested
even though he showed the officer a “judicial clearance form”
verifying that a warrant for “Kevin Gant” was not meant for
him. Torrance police transferred Gant to the custody of the
Los Angeles County Sheriff’s Department.3 In the booking

 2
   The district court’s April 26, 2011 order indicates that Gant had been
arrested “about five” times. Its October 8, 2009 order indicates he has
been arrested seven times.
 3
   The district court rejected L.A. County’s argument that Gant was never
in its custody because it was contravened by documentary evidence. At
his deposition, Gant testified that he was never in the custody of L.A.
County, but his complaint alleges that he was, and the record indicates that
8              GANT V. COUNTY OF LOS ANGELES

process, a Live Scan report was obtained. It showed that
Gant had a different CII number than the warrant’s subject,
Kevin Gant. It also included “Kevin Thomas Gant” and
“Kevin T. Gant” as aliases associated with Kelvin Gant’s
fingerprints. Gant was detained overnight and released the
following day after a court appearance. Gant does not allege
that he told the Los Angeles County Sheriff’s department he
had a judicial clearance form.

        B. Jose Alexander Ventura

     On December 13, 2007, a Chino police officer stopped
Jose Alexander Ventura for a minor traffic violation. The
first fifteen minutes of the stop were audio-recorded. An
officer ran a warrant check and discovered an outstanding
1994 warrant obtained by the L.A. City defendants for “Jose
Ventura.”4 The police dispatcher described the warrant
subject as a Hispanic male who was 6'1" tall, weighed 200
pounds, and had black hair and brown eyes. Ventura showed
the officer a driver’s license that indicated he was 5'6" tall
and weighed 180 pounds.

    On the audio tape, an officer can be heard asking Ventura
to step out of his vehicle. After Ventura complied, another
officer arrived and began questioning him. The audio of this
questioning recorded Ventura agreeing with an officer’s



he was. We construe all disputed issues of fact in favor of the non-moving
party. See Alexander v. City & Cnty. of San Francisco, 29 F.3d 1355,
1362 (9th Cir. 1994).
    4
    The Third Amended Complaint claims the warrant was for “Jose
Ventura Gonzalez Perez,” but the record shows the name on the warrant
was “Jose Ventura.”
               GANT V. COUNTY OF LOS ANGELES                            9

suggestion that he is 5'11". Ventura alleges that the officers
knew he was 5'6" but coached him to “parrot back” that he
was 5'11". It is clear from the audio recording that English is
Ventura’s second language. One of the officers also
incorrectly told Ventura that the warrant includes Ventura’s
Social Security number.

    Ventura was arrested. The Chino Police Department does
not book or hold felony arrestees, but Ventura was
transported to the Chino police station while an officer
obtained the warrant abstract.5 The warrant did not contain
any unique identifiers such as a CII number or Social Security
number. Ventura was then transported to San Bernardino’s
West Valley Detention Center (“WVDC”), where he was
booked and remained for approximately four days.

    During booking at WVDC, officials took Ventura’s
fingerprints using Live Scan and electronically transferred
them to CDOJ. The parties dispute whether Live Scan could
have been used to determine whether the warrant was meant
for Ventura because the warrant for “Jose Ventura” did not
include a CII number. But in any case, the San Bernardino
defendants argue that the Live Scan report was not returned
until January 24, 2008, approximately five weeks after
Ventura was arrested. Ventura claims he told a WVDC
officer that he was not the warrant’s true subject, but the San
Bernardino defendants deny Ventura complained that his
arrest was a case of mistaken identity.



 5
    A warrant abstract is a summary of the warrant that typically contains
the warrant number; the charge; the court or agency of issuance; the
subject’s name, address, and description; the bail amount; and the name
of the issuing magistrate or authority. Cal. Penal Code § 850.
10            GANT V. COUNTY OF LOS ANGELES

    After spending four days at WVDC, Ventura was
transferred to the L.A. County jail, where he was held for two
more days. Ventura claims he protested his detention to L.A.
County jail officials, but the L.A. County defendants dispute
this. On December 19, 2007, six days after his arrest,
Ventura appeared before a superior court judge who ordered
his release because a manual comparison showed that his
fingerprints did not match the warrant subject’s prints.6 He
was given a judicial clearance form when he was released.
The form states that he was 5'7" and weighed 320 pounds.

II. Procedural History and Claims

    Appellants filed suit in September 2008. They amended
their complaint three times, claiming violations of the Fourth
and Fourteenth Amendments under 42 U.S.C. § 1983,
California’s Bane Act (Cal. Civ. Code § 52.1), and other
claims not relevant here. The district court ruled against
appellants in orders granting defendants’ motions to dismiss
and motions for summary judgment. The motions to dismiss
were decided after the Second Amended Complaint, and the
summary judgment motions were decided after the Third
Amended Complaint. Plaintiffs asked the district court to
reconsider its rulings dismissing certain claims, which it did.

    On appeal, Gant claims that if the L.A. City and L.A.
County defendants had updated CWS to reflect his judicial
clearance form, the Torrance police would not have mistaken
him for his brother and arrested him. Gant argues that the
failure to update CWS caused the warrant on which he was


  6
    Ventura was scheduled to appear in court December 18, 2007. It
appears his arraignment had to be rescheduled to December 19 due to a
delay caused by a medical evaluation.
             GANT V. COUNTY OF LOS ANGELES                   11

arrested to violate his Fourth Amendment right to be free
from unreasonable seizure. He also argues that the L.A.
County defendants wrongfully detained him in violation of
his Fourth and Fourteenth Amendment rights by relying on
Torrance’s determination that he was the warrant’s intended
subject without any independent verification.

    Ventura’s arguments on appeal primarily focus on the
disparity between the physical description that appeared on
his driver’s license and the physical description of “Jose
Ventura” on the arrest warrant. He argues that the L.A. City,
L.A. County, San Bernardino, and Chino defendants all
violated his Fourth Amendment rights, either on particularity
or probable cause grounds; that the L.A. County, San
Bernardino, and Chino defendants all violated his Fourteenth
Amendment due process rights; and that the Chino defendants
violated California’s Bane Act.

                STANDARD OF REVIEW

    A dismissal for failure to state a claim pursuant to Federal
Rule of Civil Procedure 12(b)(6) is reviewed de novo.
Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). All
allegations of material fact are taken as true and construed in
the light most favorable to the nonmoving party. Id. A
complaint need not contain detailed factual allegations, but “a
plaintiff’s obligation to provide the grounds of his entitlement
to relief requires more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will
not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
(2007) (alteration and internal quotation marks omitted).

    A district court’s decision to grant summary judgment is
reviewed de novo. Szajer v. City of Los Angeles, 632 F.3d
12           GANT V. COUNTY OF LOS ANGELES

607, 610 (9th Cir. 2011). We must determine, viewing the
evidence in the light most favorable to the nonmoving party,
whether there are any genuine issues of material fact and
whether the district court correctly applied the relevant
substantive law. See Olsen v. Idaho State Bd. of Med.,
363 F.3d 916, 922 (9th Cir. 2004).

                       DISCUSSION

I. Section 1983 Claims

     A. Fourth Amendment

      The Fourth Amendment provides that “no Warrants shall
issue, but upon probable cause . . . and particularly describing
. . . the persons or things to be seized.” U.S. Const. Amend.
IV.

     In Rivera v. County of Los Angeles, 745 F.3d 384 (9th Cir.
2014), our court examined Fourth Amendment particularity
and probable cause issues in claims arising from facts very
similar to those in Gant’s case. The plaintiff in Rivera was
mistakenly arrested twice, in instances twenty years apart, on
a warrant meant for someone else. Id. at 386–87. Rivera’s
physical description closely matched the one in the warrant.
Id. at 387. Rivera obtained a judicial clearance form from the
first arrest, but when asked to produce it during his second
arrest, he could not do so. Id. He was detained for over a
month after the second arrest. Id. Rivera sued Los Angeles
County, the Los Angeles County Sheriff’s Department, San
Bernardino County, and the San Bernardino County Sheriff’s
Department, alleging that his Fourth Amendment rights were
violated: (1) by the failure to include CII numbers in the
warrant on which he was arrested; and (2) because officers
            GANT V. COUNTY OF LOS ANGELES                 13

lacked probable cause to arrest him. Id. at 387–89. The
district court granted the defendants’ motions for summary
judgment on all of Rivera’s claims. Id. at 387. On appeal,
our court held that the arrest warrant—which did not include
a CII number—“satisfied the particularity requirement
because it contained both the subject’s name and a detailed
physical description.” Id. at 388. As to probable cause, we
concluded “the deputies were not unreasonable in believing
that Rivera was the subject of the warrant” because the name
and birth date on the warrant matched Rivera’s and the height
and weight descriptors “were within one inch and ten pounds
of Rivera’s true size.” Id. at 389.

       1. Gant’s Fourth Amendment Claims

           a. L.A. City Defendants

    Gant resolved his claims against the Torrance police—the
defendants responsible for his arrest—before this case was
appealed to our court, but he appeals the dismissal of his
§ 1983 Fourth Amendment claim against the L.A. City
defendants. The L.A. City defendants obtained the warrant
pursuant to which Gant was arrested, and, according to the
Third Amended Complaint, only the L.A. City defendants
had the ability to update the CWS entry for the warrant.
Unlike Rivera, Gant’s particularity argument is not that the
warrant lacked a CII number; it included one. Rather, Gant
argues that the L.A. City defendants knew he had been
mistakenly arrested on six prior occasions because of the
similarity between his name and his brother’s name, their
similar physical descriptions, and their identical dates of
birth. After numerous mistaken arrests, Gant argues the L.A.
City defendants were aware the description in the warrant
was constitutionally deficient, and that his rights were
14             GANT V. COUNTY OF LOS ANGELES

violated by their failure to enter his prior exonerations into
CWS.

    The L.A. City defendants argue that Gant cites no
authority to support his argument that the Fourth Amendment
was violated by the failure to enter Gant’s judicial clearance
form into CWS. They cite Powe v. City of Chicago, 664 F.2d
639, 646 (7th Cir. 1981), for the proposition that courts have
“traditionally found a warrant that truly names the arrestee or
describes him sufficiently to identify him” satisfies the Fourth
Amendment’s particularity requirement. The district court,
citing Powe, granted the L.A. City defendants’ motion to
dismiss after concluding that the warrant satisfied the Fourth
Amendment because Gant did not allege that the warrant
“failed to correctly name the proper subjects of the warrant,”
and because the warrant contained a CII number.

    In Rivera, we held that the Fourth Amendment’s
particularity requirement was satisfied because the warrant
“contained both the subject’s name and a detailed physical
description,” even though it did not contain a CII number.
Rivera, 745 F.3d at 388. This is consistent with our long-
standing case law defining the contours of the Fourth
Amendment’s particularity requirement. See West v. Cabell,
153 U.S. 78, 85 (1894) (“[A] warrant for the arrest of a
person charged with [a] crime must truly name him, or
describe him sufficiently to identify him.”).7 Here, because


 7
   Gant argues that two cases, United States v. Cardwell, 680 F.2d 75 (9th
Cir. 1982), and United States v. Spilotro, 800 F.2d 959 (9th Cir. 1986), are
dispositive as to his Fourth Amendment claims. These cases, however,
address search warrants, not arrest warrants, and we are aware of no
authority incorporating the rules articulated in these cases into our case
law regarding the adequacy of arrest warrants.
               GANT V. COUNTY OF LOS ANGELES                          15

the warrant for Kevin Gant contained his correct name, date
of birth, a physical description, and a CII number, we would
hold that the warrant adequately identified its true subject,
were that the issue before us. But Gant does not challenge
the constitutionality of the warrant issued by the court for his
brother. The issue he raises is whether the failure of a law
enforcement agency to update a warrant abstract in its
computerized database violates the Fourth Amendment’s
particularity requirement when an individual, like Kelvin
Gant, can show that the description has resulted in his
mistaken arrest on approximately seven different occasions.8

    It is undisputed that Gant had his judicial clearance form
with him when he was arrested, and he showed it to the
Torrance police officers. The record shows that the Torrance
Police were able to access Gant’s CII number via Live Scan
shortly after Gant was fingerprinted during the booking
process, and Live Scan reported a CII number for Gant that
was plainly different from his brother’s.9 As the district court


  8
   Gant alleges the L.A. City defendants caused the warrant’s issuance.
Because the court that issued the warrant is not a defendant, we
understand him to rely on Cal. Civ. Code § 43.55(b). That statute
provides that:

         a ‘warrant of arrest regular upon its face’ includes both
         of the following: (1) A paper arrest warrant that has
         been issued pursuant to a judicial order. (2) A judicial
         order that is entered into an automated warrant system
         by law enforcement or court personnel authorized to
         make those entries at or near the time the judicial order
         is made.
  9
     We cannot determine from the record whether Gant’s CII number
appeared on the judicial clearance form he showed to Torrance police, but
the record does include a Live Scan report that was received by Torrance
16             GANT V. COUNTY OF LOS ANGELES

noted, these different CII numbers conclusively established
that Gant was not the subject of his brother’s warrant. The
Torrance police, however, failed to realize this.

    The outcome of Gant’s Fourth Amendment claim against
the L.A. City defendants might be different if the warrant for
Kevin Gant did not include a CII number. For warrants that
do not contain CII numbers, or in instances where the entry
of a CII number has not been sufficient, inputting notice of
judicial clearance forms in law enforcement databases may be
necessary to prevent repeated mistaken arrests. But in this
case, we cannot say that the L.A. City defendants violated
Gant’s Fourth Amendment rights; the arresting officers had
access to Gant’s brother’s CII number and Gant’s CII number
on the evening of his arrest, and the warrant was sufficiently
particular to rule out Gant. Gant did not show that the failure
to enter his judicial clearance form rendered the warrant
abstract insufficiently particular or that the absence of such an
entry was the proximate cause of his mistaken arrest. The
district court did not err by dismissing Gant’s Fourth
Amendment § 1983 claim against the L.A. City defendants.10

             b. L.A. County Defendants

    Gant asserts the same Fourth Amendment particularity
claim (failure to update CWS to reflect prior exonerations)


police on the evening Gant was arrested. It states: “Your subject has been
identified by fingerprints as NAM/Gant, Kelvin Thomas
DOB/1963[redaction] CII/A06572567.” The warrant for Kevin Gant
listed his CII number as A06776321.
  10
    Gant does not argue on appeal that the L.A. City defendants’ failure
to update CWS to reflect his prior exonerations violated his Fourteenth
Amendment due process rights.
              GANT V. COUNTY OF LOS ANGELES                          17

against the L.A. County defendants. This claim was properly
dismissed. The Third Amended Complaint alleged that only
the agency that procures a warrant can update the
computerized entry of it. It also alleged that the L.A. City
defendants, not the L.A. County defendants, obtained the
warrant for Gant’s brother. The district court’s order
dismissing Gant’s Fourth Amendment claim against the L.A.
County defendants is affirmed.11

         2. Ventura’s Fourth Amendment Claims

             a. L.A. City Defendants

     The L.A. City defendants also obtained the arrest warrant
for “Jose Ventura” and were responsible for inputting it into
CWS and WPS. As in Rivera, Ventura argues that the L.A.
City defendants violated the Fourth Amendment’s
particularity requirement by identifying the warrant’s subject
in CWS and WPS without including the known CII number
for the warrant’s true subject. He also argues the warrant was
infirm because the L.A. Main number was not included.
Ventura’s claim is foreclosed by Rivera, which concluded
that the warrant at issue there “satisfied the particularity
requirement because it contained both the subject’s name and
a detailed physical description,” even though it did not
include a CII number. Rivera, 745 F.3d at 388. The district
court’s order dismissing Ventura’s Fourth Amendment claim
against the L.A. City defendants is affirmed.


  11
     Gant argued that the L.A. County defendants violated his Fourth
Amendment rights by not comparing his CII number to the CII number on
the warrant. That claim is actually a Fourteenth Amendment claim, and
we address it as such, infra. Rivera, 745 F.3d at 389–90 (“[P]ost-arrest
incarceration is analyzed under the Fourteenth Amendment alone.”).
18           GANT V. COUNTY OF LOS ANGELES

           b. Chino Defendants

    Ventura argues that when the Chino defendants arrested
him, they did not have probable cause to believe that he was
the subject of the arrest warrant for “Jose Ventura” because
of the “radical discrepancies” between the height, weight,
name, and residence on Ventura’s driver’s license and the
warrant’s description of its subject. He also argues the Chino
defendants had access to his criminal history, which shows no
criminal record. The district court evaluated whether Ventura
could prevail on a Fourth Amendment § 1983 claim against
the Chino defendants based on the “customs and policies”
standard set out in Lee v. City of Los Angeles, 250 F.3d 668
(9th Cir. 2001). Under that standard, to prevail on a Fourth
Amendment § 1983 claim against a municipal defendant or
sheriff’s department, a plaintiff must show: (1) that he was
“deprived of [his] constitutional rights by defendants and
their employees acting under color of state law; (2) that the
defendants have customs or policies which amount to
deliberate indifference to . . . constitutional rights; and
(3) that these policies [were] the moving force behind the
constitutional violations.” Id. at 681–82 (internal quotation
marks and alterations omitted); see also Monell v. Dep’t of
Social Servs., 436 U.S. 658, 691 (local governmental entities
liable under § 1983 when “action pursuant to official
municipal policy of some nature caused a constitutional
tort”).

    The district court agreed that whether the arresting officer
“could have had a reasonable belief that Ventura was the
warrant’s subject, despite the height and weight
discrepancies,” was a question of fact for the jury, but it
granted the Chino defendants’ summary judgment motion
because it decided Ventura had not raised a triable issue of
             GANT V. COUNTY OF LOS ANGELES                   19

fact about whether the defendants had a policy amounting to
deliberate indifference to Ventura’s constitutional rights.

    Whether Ventura’s opposition was sufficient to survive
the Chino defendants’ summary judgment motion is a close
question. A Chino officer testified that Ventura’s arrest was
in accordance with its custom, policy, or practice. Chino also
argues that in over twenty years before Ventura’s allegations,
it “had not had any incident, lawsuit, or tort claim alleged
against it for an improper arrest based on a factually correct
warrant.” Ventura argues the Chino defendants admitted
liability by conceding that his arrest was in accordance with
their policies, but the Chino defendants did not concede
deliberate indifference.

    We agree with the district court’s assessment that the
question is “whether a policy that would permit an arrest on
a warrant issued for someone seven inches taller and 120
pounds lighter evinces a ‘deliberate indifference’” to
Ventura’s constitutional rights. In Oviatt v. Pearce, this court
explained that deliberate indifference to a person’s
constitutional rights occurs when the need for more or
different action:

       is so obvious, and the inadequacy [of the
       current procedure] so likely to result in the
       violation of constitutional rights, that the
       policymakers . . . can reasonably be said to
       have been deliberately indifferent to the need.
       Whether a local government entity has
       displayed a policy of deliberate indifference is
       generally a question for the jury.
20           GANT V. COUNTY OF LOS ANGELES

954 F.2d 1470, 1477–78 (1992) (emphasis added) (internal
citation and quotation marks omitted).

    The Chino defendants’ warrant arrest policy states, in
pertinent part: “Warrant arrests will be made when the person
has a confirmed, active warrant in the Wanted Persons
System (WPS).” The district court reasoned:

        Although this policy contains no guidelines
        regarding how closely a suspect must match a
        warrant description to authorize an arrest,
        Ventura has put forth no evidence suggesting
        that this omission amounts to deliberate
        indifference. For example, Ventura presents
        no evidence that the policy has resulted in
        violations in the past or that it is likely to lead
        to future violations. It is not obvious that the
        policy’s lack of guidelines regarding
        descriptors is inadequate; indeed, it is not
        even clear that such guidelines would be
        helpful.

     The district court was correct that Ventura did not provide
evidence that the policy has resulted in past violations or that
it is likely to lead to future violations. Further, “[p]roof of a
single incident of unconstitutional activity is not sufficient to
impose liability under Monell, unless proof of the incident
includes proof that it was caused by an existing,
unconstitutional municipal policy, which policy can be
attributed to a municipal policymaker.” Okla. City v. Tuttle,
471 U.S. 808, 823–24 (1985); see also Trevino v. Gates,
99 F.3d 911, 918 (9th Cir. 1996) (“Liability for improper
custom may not be predicated on isolated or sporadic
incidents; it must be founded upon practices of sufficient
            GANT V. COUNTY OF LOS ANGELES                  21

duration, frequency and consistency that the conduct has
become a traditional method of carrying out policy.”).
Ventura did not meet his burden of showing that this
mistaken arrest was more than a single, “isolated or sporadic”
incident. We therefore affirm the district court’s order
granting summary judgment to the Chino defendants on
Ventura’s § 1983 Fourth Amendment claim.

           c. San Bernardino Defendants

    Ventura also challenges the order granting summary
judgment on his § 1983 Fourth Amendment claim arising
from his four-day post-arrest detention by the San Bernardino
defendants at WVDC. Rivera forecloses this argument,
745 F.3d at 389–90 (“[P]ost-arrest incarceration is analyzed
under the Fourteenth Amendment alone.”), and we affirm the
dismissal of this claim.

           d. L.A. County Defendants

    The L.A. County defendants detained Ventura for two
days immediately prior to his court appearance. Ventura
made identical Fourth Amendment claims against the L.A.
County defendants as he did against the L.A. City defendants,
arguing that they violated the Fourth Amendment’s
particularity requirement by identifying the warrant’s subject
in CWS and WPS without including known CII and L.A.
Main numbers for the warrant’s true subject. But the Third
Amended Complaint alleged that the L.A. City defendants,
not the L.A. County defendants, procured the warrant. Based
on the facts alleged in the complaint, the L.A. County
defendants could not have updated the databases, so we
affirm the district court’s order dismissing this claim.
22            GANT V. COUNTY OF LOS ANGELES

    Ventura also challenges his two-day detainment after
arrest by the L.A. County defendants under the Fourth
Amendment. Because “post-arrest incarceration is analyzed
under the Fourteenth Amendment alone,” id., the district
court did not err by dismissing this Fourth Amendment claim.

      B. Fourteenth Amendment

    Gant and Ventura challenge their post-arrest detainment
under the Fourteenth Amendment. In Baker v. McCollan, the
Supreme Court held that “mere detention pursuant to a valid
warrant but in the face of repeated protests of innocence will
after the lapse of a certain amount of time deprive the
accused of ‘liberty . . . without due process of law.’”
443 U.S. 137, 145 (1979) (emphasis added). And in Lee, we
confirmed that wrongful detention can ripen into a due
process violation, but it is a plaintiff’s burden to show that “it
was or should have been known [by the defendant] that the
[plaintiff] was entitled to release.” 250 F.3d at 683 (quoting
Cannon v. Macon Cnty., 1 F.3d 1558, 1563 (11th Cir. 1993)).
Lee did not define the point at which repeated pleas of
innocence ripen into a Fourteenth Amendment violation.

    We have held that a public entity can be liable under the
Fourteenth Amendment for failing to “institut[e] readily
available procedures for decreasing the risk of erroneous
detention.” Fairley v. Luman, 281 F.3d 913, 918 (9th Cir.
2002) (plaintiff held for twelve days without hearing, court
appearance, or fingerprint comparison).12 Both the district


     12
      The court applies the balancing test established in Mathews v.
Eldridge, 424 U.S. 319 (1976), to determine whether procedural
protections comport with due process. Fairley, 281 F.3d at 918 n.6. To
identify what process is due, the Court considers:
              GANT V. COUNTY OF LOS ANGELES                          23

court and Rivera, 745 F.3d at 390–91, reiterated these
precedents.

        1. Gant’s Fourteenth Amendment Claims

            a. L.A. County Defendants

    After the Torrance police arrested Gant, they transferred
him into the L.A. County defendants’ custody. Gant argues
the L.A. County defendants detained him in violation of his
right to due process by relying on Torrance’s determination
that he was the warrant’s intended subject without verifying
this fact themselves. But the record does not show that Gant
brought his judicial clearance form to the L.A. County
defendants’ attention or otherwise objected to his detention
by L.A. County. Instead, he argues that the L.A. County
defendants should have known he was not the person
described in the warrant because Gant and his brother’s non-
matching CII numbers were “reflected in the documentation.”
We understand Gant to impliedly argue that a non-arresting
agency has an affirmative duty to verify an arrestee’s identity.




        [f]irst, the private interest that will be affected by the
        official action; second, the risk of an erroneous
        deprivation of such interest through the procedures
        used, and the probable value, if any, of additional or
        substitute procedural safeguards; and finally, the
        Government’s interest, including the function involved
        and the fiscal and administrative burdens that the
        additional or substitute procedural requirement would
        entail.

Mathews, 424 U.S. at 335.
24           GANT V. COUNTY OF LOS ANGELES

    A wrongful detention can ripen into a due process
violation if “it was or should have been known [by the
defendant] that the [plaintiff] was entitled to release.” Lee,
250 F.3d at 683 (quoting Cannon, 1 F.3d at 1563). But to
prevail here, Gant would have to show that he was deprived
of a constitutional right under color of state law, that
defendants’ customs or policies amounted to deliberate
indifference to constitutional rights, and that these policies
were the moving force behind the violations. Id. at 681–82.

    The district court granted summary judgment for L.A.
County on Gant’s wrongful detention claim because Gant was
held in L.A. County custody “for the sole purpose of
appearing in court.” The district court observed that Gant
cited “no authority indicating that a custodial agency that
briefly holds a detainee while he awaits a court appearance
that same day can be liable for over-detention in violation of
the Fourteenth Amendment.” Gant does not attempt to rebut
this point on appeal, and the record indicates that Gant was
only in L.A. County custody overnight and until his court
appearance the afternoon the following day.

    The L.A. County defendants cite Baker v. McCollan in
support of their argument that a law enforcement agency “is
under no duty to investigate the arrestee’s identity, even if the
arrestee complains he is not the person wanted by the
warrant, and even if the agency has information in its
possession that, if examined, would exonerate the arrestee.”
Baker held:

        We may even assume, arguendo, that,
        depending on what procedures the State
        affords defendants following arrest and prior
        to actual trial, mere detention pursuant to a
            GANT V. COUNTY OF LOS ANGELES                   25

       valid warrant but in the face of repeated
       protests of innocence will after the lapse of a
       certain amount of time deprive the accused of
       “liberty . . . without due process of law.” But
       we are quite certain that a detention of three
       days over a New Year’s weekend does not
       and could not amount to such a deprivation.

443 U.S. at 145 (emphasis added). Baker supports the L.A.
County defendants’ argument that brief detention on a
facially valid warrant may not give rise to a due process
violation depending upon the procedures the state affords, but
it does not support the L.A. County defendants’ much broader
assertion that no liability can attach where a jailer “has
information in its possession that, if examined, would
exonerate the arrestee.”

    To resolve Gant’s Fourteenth Amendment claim, we need
only apply the Mathews v. Eldridge balancing test to the facts
presented in this case. Because Gant did not allege that he
told the L.A. County defendants he had a judicial clearance
form or that he otherwise called this case of mistaken identity
to their attention, and because Gant was detained for the
purpose of receiving process and did receive a prompt
hearing, the district court correctly dismissed Gant’s
Fourteenth Amendment claim against the L.A. County
defendants.

       2. Ventura’s Fourteenth Amendment Claims

           a. Chino Defendants

    The Chino defendants did not detain Ventura beyond his
arrest. The district court correctly concluded that the
26           GANT V. COUNTY OF LOS ANGELES

reasonableness of their arrest of Ventura should be analyzed
under the Fourth Amendment, not as a post-arrest detainment
claim under the Fourteenth Amendment. See Rivera,
745 F.3d at 389–90. We affirm the order granting summary
judgment for the Chino defendants on Ventura’s Fourteenth
Amendment claim.

            b. San Bernardino Defendants

     In Rivera, we said:

        Cases holding that an incarceration violated
        the Due Process Clause because defendants
        should have known the plaintiff was entitled
        to release fit at least one of two categories:
        (1) the circumstances indicated to the
        defendants that further investigation was
        warranted, or (2) the defendants denied the
        plaintiff access to the courts for an extended
        period of time.

        But the “further investigation” cases have
        involved significant differences between the
        arrestee and the true suspect. In Fairley, for
        example, the plaintiff and the true subject of
        the warrant not only had different first names
        but also differed in weight by 66 pounds.
        281 F.3d at 915.

745 F.3d at 390–91. Ventura’s Fourteenth Amendment claim
against the San Bernardino defendants falls into the second
category. He argues that “circumstances indicated to the
defendants that further investigation was warranted.”
             GANT V. COUNTY OF LOS ANGELES                    27

    The San Bernardino defendants detained Ventura at
WVDC for four days after he was arrested and before he was
transferred to the custody of the L.A. County defendants.
Ventura alleges that he complained to WVDC staff about his
wrongful detention, and that there were very significant
discrepancies between the physical descriptors on his driver’s
license and the physical descriptors on the warrant. At his
deposition, Ventura testified that he complained to an officer
at WVDC that he was “not the person you’re looking for.”
Ventura also testified that he complained to the arresting
officer that he had “the wrong person.” Ventura argues the
San Bernardino defendants could have used several means to
determine whether he was the warrant’s true subject,
including by conducting fingerprint comparisons and by
accessing “police criminal records information systems.”
The San Bernardino defendants respond that there is no
record of Ventura’s complaints, and that if he had raised such
a complaint, it would have been memorialized. They also
argue that they could not have determined that Ventura was
not the warrant’s true subject through the means Ventura
suggests.

    The district court recognized there was a triable issue of
fact about whether Ventura complained to the San Bernardino
defendants that they had the wrong person, but the district
court ruled that Ventura did not offer any evidence showing
the jailers’ failure to conduct a fingerprint comparison was
pursuant to an official policy or practice. In fact, the district
court noted that the San Bernardino defendants filed the
declaration of a custody specialist (“the Walstrom
declaration”) in conjunction with its summary judgment
motion, and the declaration explained that San Bernardino’s
policy does require fingerprint comparisons when a detainee
complains of mistaken identity. The district court further
28           GANT V. COUNTY OF LOS ANGELES

ruled that Ventura did not show that accessing an alternate
police records system would have established he was not the
warrant’s true subject because the lack of a criminal history,
by itself, does not eliminate the possibility that a person is the
subject of a warrant.

    Viewing the evidence in the light most favorable to
Ventura, we assume the significant discrepancies between the
physical descriptors on Ventura’s driver’s license and the
physical descriptors on the warrant did raise the concern that
the wrong man was being detained, just as we assume that
Ventura voiced his objection to the San Bernardino
defendants—though the evidence on this point is conflicting.
Ventura’s Fourteenth Amendment claim against the San
Bernardino defendants fails because assuming these facts to
be true does not establish that San Bernardino’s failure to
investigate Ventura’s complaint was the result of an official
policy or practice.

    We agree with the district court that Ventura did not raise
a material issue of fact about whether the San Bernardino
defendants had a policy of not requiring fingerprint
comparisons after detainees complain they have been
mistakenly arrested. Ventura failed to controvert evidence
that it was the San Bernardino defendants’ practice to
investigate a warrant arrestee’s claim of wrongful identity.
Further, “[t]hat officials apparently failed to implement [a]
policy properly in this one instance is not sufficient for” the
San Bernardino defendants to be liable. Rivera, 745 F.3d at
389. After reviewing the record, we also agree with the
district court that Ventura did not show that accessing
alternate police record systems would necessarily have
revealed that Ventura was not the warrant’s true subject. The
lack of a criminal history would not have established that
            GANT V. COUNTY OF LOS ANGELES                  29

Ventura was being erroneously detained, because warrants
are sometimes issued for individuals with no prior offenses,
and individuals without criminal histories can have CII
numbers. Indeed, Ventura has no criminal history, but
because he has been a foster parent, and because he is a
lawful immigrant who has been given political asylum, he has
a CII number. We therefore affirm the district court’s order
granting summary judgment for the San Bernardino
defendants on Ventura’s Fourteenth Amendment claim.

       c. L.A. County Defendants

    Ventura argues that the L.A. County defendants violated
his Fourteenth Amendment rights because they detained him
even though they should have known that he was not the
subject of the “Jose Ventura” warrant. The L.A. County
defendants detained Ventura for two days while he waited for
a court appearance. In granting summary judgment for the
L.A. County defendants, the district court found “no evidence
from which a reasonable jury could conclude that Ventura
complained to any L.A. County official that he was not the
subject of the warrant.” The district court based this finding
on Ventura’s deposition testimony; when asked if he had ever
complained to anyone while at the L.A. County Jail, Ventura
testified, “I decided not to say anything because anyway I
would be ignored.” Asked the follow-up question, “So you
made no complaints to anybody at the Los Angeles County
Jail; correct?” Ventura responded, “Not to anyone.” But
Ventura’s deposition also included his statement that he told
the woman who took his fingerprints at the L.A. County Jail
(in Spanish), “I think they’re confused about me. I’m not the
person you’re looking for.” The district court reasoned that
“[s]tanding alone, this [statement] might be enough to raise
a triable issue of fact as to whether Ventura complained to
30           GANT V. COUNTY OF LOS ANGELES

anyone such that County officials would have had a duty to
verify his identity,” but because the record included
Ventura’s other sworn and unequivocal statements, the court
concluded that there was not a triable issue of fact about
whether Ventura complained his arrest was a mistake. The
district court dismissed Ventura’s Fourteenth Amendment
claim against the L.A. County defendants after applying the
Mathews v. Eldridge balancing test and concluding, “due
process does not require a custodial agency to confirm a
detainee’s identity where the detainee does not complain that
he has been wrongfully incarcerated.”

    Ventura argues on appeal that the district court’s decision
on this point is inconsistent with the summary judgment
standard. We agree. The conflicting evidence about whether
Ventura complained to the L.A. County defendants that they
had the wrong person raises a genuine issue of material fact.
We therefore reverse the district court’s order dismissing
Ventura’s Fourteenth Amendment claim against the L.A.
County defendants.

II. Bane Act Claim

    Ventura asserts a Bane Act claim against the Chino
defendants. California’s Bane Act creates a cause of action
when a defendant “interferes by threats, intimidation, or
coercion, or attempts to interfere by threats, intimidation, or
coercion, with the exercise or enjoyment . . . of rights secured
by the Constitution or laws of the United States, or of the
rights secured by the Constitution or laws of [California].”
Cal. Civ. Code § 52.1(a), (b). Under California law, public
entities are liable for actions of their employees within the
scope of employment, Cal. Gov’t Code § 815.2(a), but public
entities are immune from liability to the extent their
              GANT V. COUNTY OF LOS ANGELES                          31

employees are immune from liability, Cal. Gov’t Code
§ 815.2(b). An officer is not liable for “an arrest pursuant to
a warrant of arrest regular upon its face if the peace officer in
making the arrest acts without malice and in the reasonable
belief that the person arrested is the one referred to in the
warrant.” Cal. Civil Code § 43.55(a). Rivera discussed these
statutory provisions, cited Lopez v. City of Oxnard, 254 Cal.
Rptr. 556 (Cal. Ct. App. 1989), and relied on statutory
immunity in affirming the district court’s order granting
summary judgment on Rivera’s Bane Act claim. Rivera,
745 F.3d at 393.

    Lopez was arrested in another case of mistaken identity.
The Lopez court held that the sheriff’s department that jailed
Lopez was not liable for false imprisonment, despite failing
to consider his “disposition sheet,”13 because jail personnel
“are entitled to rely on process and orders apparently valid on
their face,” 254 Cal. Rptr. at 560, and the person named in the
warrant had “the same name, birth date, address and physical
description” as Lopez, id. at 557.

    As we have noted, unlike Lopez, Ventura did not come
close to matching the physical description in the subject
warrant, and he argued in the district court that the Chino
police encouraged him to “parrot back” that was 5'11", not
5'6" as stated on his driver’s license. He repeats the same
argument on appeal. There is limited Bane Act precedent
defining what constitutes “coercion” independent from that
which is inherent in a wrongful arrest, but Shoyoye v. County
of Los Angeles indicates that such conduct must be
“intentionally coercive and wrongful, i.e., a knowing and

  13
     The disposition sheet seems to have been comparable to the judicial
clearance form given to Gant. 254 Cal. Rptr. at 557.
32            GANT V. COUNTY OF LOS ANGELES

blameworthy interference with the plaintiffs’ constitutional
rights.” 137 Cal. Rptr. 3d 839, 850 (Cal. Ct. App. 2012).
Considering the audio tape of Ventura’s arrest in the light
most favorable to him, we conclude the officers’ actions raise
a genuine issue of fact regarding whether the officers coerced
Ventura into saying he was 5'11". First, the audio tape
memorializes that the dispatcher told the officer who pulled
Ventura over that the true warrant subject was 6'1". Second,
the driver’s license Ventura produced when he was stopped
recorded his height at 5'6". The most temporally proximate
measure of Ventura’s stature, which appears on the judicial
clearance form he received just six days after this arrest,
shows his height as 5'7" and his weight as 320 pounds.
People gain and lose weight, but they do not shrink six or
seven inches in height.14 Third, one of the arresting officers
told Ventura that the warrant included his Social Security
number; even though, as the Chino defendants’ appellate
brief concedes,“[t]he warrant contained no numeric
identifiers, such as [a] Social Security number.” Given these
circumstances, a trier of fact could conclude that the officers’
quick, insistent questioning was intended to coerce Ventura
into stating that he was 5'11". We therefore reverse the
district court’s order granting the Chino defendants’ summary
judgment motion on Ventura’s Bane Act claim.




     14
     San Bernardino claims that the only objective measurement of
Ventura’s height was made by defendants at Ventura’s deposition, when
Ventura allegedly measured 5'10". This was an estimate, at best. It was
made by observing Ventura’s approximate height in relation to a
videographer’s background screen at his deposition, and then using a
measuring tape after Ventura left the room to measure Ventura’s
“approximate height based on our observation as to how tall Plaintiff
Ventura was compared to the screen behind him each time he stood.”
           GANT V. COUNTY OF LOS ANGELES               33

                    CONCLUSION

    We REVERSE the orders dismissing Ventura’s § 1983
Fourteenth Amendment claim against the L.A. County
defendants and his Bane Act claim against the Chino
defendants. In all other respects, we AFFIRM the judgment
of the district court. We REMAND this case to the district
court for proceedings consistent with this opinion. The
parties shall bear their own costs on appeal.